Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered June 5, 2000, as amended June 12, 2000, convicting him of sodomy in the first degree, attempted rape in the first degree, sexual abuse in the first degree, unlawful imprisonment in the first degree, endangering the welfare of a child, and menacing in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment, as amended, is affirmed.
The hearing court properly denied that branch of the defendant’s motion which was to suppress identification testimony. One of the photographic arrays presented to the complaining witnesses was apparently lost sometime after trial, and the photographs of the lineup furnished to the appellant’s counsel were of poor quality. These facts do not give rise to the inference that the photographic array and lineup were suggestive, since the hearing court had the opportunity to view *501the original photographs and determined that they were not unduly suggestive (see People v Robert, 184 AD2d 597, 598-599; People v Gonzalez, 168 AD2d 283).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Krausman, Townes and Crane, JJ., concur.